Under the charter of 1870 (Laws of 1870, chap. 137) it was not necessary to publish the ordinance and resolution in all the corporation papers; a publication in any of them was sufficient.
The petitioner failed to show an entire omission to publish. All that was shown was an omission to publish in the "Leader."
The proofs do not show that it was legally impossible that the publication should have been made three days before the passage of the ordinance and resolution. They were introduced in the board of assistant aldermen on the 21st of May, 1870. If published on the same day, three days must have elapsed on the twenty-fourth of May, and they were not adopted until that day. All that the charter of 1870 required was that they should not be adopted until after they had been published at least three days.
The order of the General Term should be modified so as to send the case back for rehearing at Special Term, and as thus modified affirmed.
All concur.
Ordered accordingly.